Citation Nr: 1316695	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to a compensable evaluation for asbestosis and restrictive lung disease, prior to February 8, 2011.  

4.  Entitlement to a compensable evaluation for asbestosis and restrictive lung disease, since February 8, 2011.  

5.  Entitlement to an increased evaluation for osteoarthritis of the right knee, currently rated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for internal derangement of the right knee, currently rated as 20 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability (TIDU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, October 2008 and September 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2004 Board decision, a 20 percent evaluation for internal derangement of the right knee with chondromalacia was granted; it was implemented in a January 2005 rating decision.  In April 2005, the Veteran filed a notice of disagreement with the 20 percent evaluation assigned in the rating decision.  Even though the evaluation was reconsidered in a January 2006 rating decision, such does not negate the requirement for the issuance of a statement of the case following a timely filed notice of disagreement.  Although the July 2009 statement of the case reflects RO consideration of September 2007 correspondence as a new claim for an increased rating for internal derangement of the right knee with chondromalacia, the appeal stems from the January 2005 rating decision.  

A September 2012 rating decision reflects the 10 percent evaluation for asbestosis and restrictive lung disease was decreased to 0 percent, effective February 8, 2011.  As the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 40 percent, the reduction in the rating for the Veteran's asbestosis and restrictive lung disease did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).  

The record raises the issue of entitlement to a TDIU and the issue is now considered part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues have been recharacterized to comport with the evidence of record. 

The issues of entitlement to service connection for right ear hearing loss, along with an increased evaluations for asbestosis and restrictive lung disease; osteoarthritis of the right knee; and internal derangement of the right knee; and TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an unappealed January 2006 rating decision on the grounds that hearing loss was not shown; the denial became final in January 2007.

2.  Evidence received since January 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses the basis of the prior denial, and raises a reasonable possibility of substantiating the claim for right ear hearing loss.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for hearing loss in the right ear are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In a January 2006 rating decision, service connection was denied for bilateral hearing loss and it was noted that hearing loss was not shown.  At the time of the January 2006 rating decision the pertinent evidence of record consisted of the Veteran's personnel records, treatment records and the Veteran's statements.  Then and now, the service treatment records are unavailable.  

The Veteran did not file a notice of disagreement with the January 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The January 2006 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100. 

If, however, new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent evidence received since the January 2006 rating decision includes the September 2012 rating decision reflecting service connection was established for left ear hearing loss and tinnitus as a result of noise exposure during service; the Veteran's testimony at the hearing in February 2010; and the opinions in both the February 2011 and June 2012 VA examination reports reflecting sensorineural hearing loss in the right ear at least as likely as not related on the same basis that service connection for left ear hearing loss was granted.  The VA examination reports are not inconsistent with a private hearing evaluation report noting sensorineural hearing loss in frequencies higher than 3000 Hertz in the right ear.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

New and material evidence having been received, reopening of the claim is warranted.  


ORDER

Reopening the claim of service connection for hearing loss in the right ear is granted.


REMAND

In light of the evidence, to include the September 2012 rating decision reflecting service connection has been established for tinnitus and left ear hearing loss as a result of noise exposure during service, the unavailability of the service treatment records, and the Veteran's testimony to the effect that hearing loss was documented at separation, a VA examination is warranted with respect to the nature and etiology of right ear hearing loss.  

The Veteran asserts that his asbestosis and restrictive lung disease, and right knee internal derangement with chondromalacia, and osteoarthritis are worse since his last VA examinations.  In light of the Veteran's statements and the evidence, the claims must be remanded for a current examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The issue of a TDIU is inextricably intertwined with the increased rating claims on appeal, and thus a decision in regard to a TDIU would be, at this point, premature.  See Harris v. Derwinski, 1 Vet. App; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

The June 2012 VA examiner determined the Veteran's right knee disabilities have a moderate impact on occupational functioning and the June 2012 VA audio examination report notes adjustments must be made due to hearing loss and tinnitus.  An opinion as to whether the Veteran's service-connected disabilities in the aggregate preclude gainful employment has not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that he may submit lay evidence in support of the claims, to include statements from others familiar with the Veteran's complaints of symptoms referable to right ear hearing loss during and/or since service.  

2.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has right ear hearing loss related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must comment on the severity of the Veteran's service-connected right knee internal derangement with chondromalacia, and right knee osteoarthritis.  

The examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that service-connected disability/disabilities in the aggregate render him unable to secure or follow a substantially gainful occupation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must comment on the severity of the Veteran's service-connected asbestosis and restrictive lung disease.  

The examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that service-connected disability/disabilities in the aggregate render him unable to secure or follow a substantially gainful occupation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


